MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                  FILED
regarded as precedent or cited before any
                                                                   Feb 28 2017, 7:52 am
court except for the purpose of establishing
the defense of res judicata, collateral                                CLERK
                                                                   Indiana Supreme Court
estoppel, or the law of the case.                                     Court of Appeals
                                                                        and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Timothy E. Stucky                                       Curtis T. Hill, Jr.
Stucky, Lauer & Young, LLP                              Attorney General of Indiana
Fort Wayne, Indiana
                                                        Robert J. Henke
                                                        Deputy Attorney General

                                                        Marjorie Newell
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Termination of the Parent-                       February 28, 2017
Child Relationship of T.T.H.                            Court of Appeals Case No.
(Minor Child),                                          02A03-1606-JT-1457
                                                        Appeal from the Allen Superior
N.M.H.,                                                 Court
Appellant-Respondent,                                   The Honorable Charles F. Pratt,
                                                        Judge
        v.                                              The Honorable Lori K. Morgan,
                                                        Magistrate
Indiana Department of Child                             Trial Court Cause No.
Services,                                               02D08-1507-JT-91
Appellee-Petitioner.




Court of Appeals of Indiana | Memorandum Decision 02A03-1606-JT-1457 | February 28, 2017   Page 1 of 19
      Najam, Judge.


                                            Statement of the Case
[1]   N.M.H. (“Mother”) appeals the trial court’s termination of her parental rights

      over her minor child, T.T.H. (“Child”). Mother raises two issues for our

      review, which we restate as follows:


                 1. Whether the trial court’s conclusion that Mother would not
                    remedy the reasons for Child’s continued removal from her
                    care was clearly erroneous.


                 2. Whether the trial court’s conclusion that termination of
                    Mother’s parental rights was in Child’s best interest was
                    clearly erroneous.


[2]   We affirm.


                                      Facts and Procedural History
[3]   Mother gave birth to Child on August 4, 2012.1 On October 25, 2012, Mother

      brought Child to Parkview Hospital where child was admitted due to a cyanotic

      episode. Doctors prescribed an apnea monitor for Child. While Child was in

      the hospital, Mother repeatedly removed the apnea monitor from Child, despite

      hospital instructions to leave the monitor on. While staying with Child at the

      hospital, Mother slept with Child in Child’s bed and with the blanket pulled



      1
          Child’s father has not been identified but is alleged to be D.M., who has not participated in this appeal.

      Court of Appeals of Indiana | Memorandum Decision 02A03-1606-JT-1457 | February 28, 2017              Page 2 of 19
      over Mother’s and Child’s heads, despite hospital instructions that Mother not

      sleep with Child in this manner. During that hospital stay, Mother also yelled

      profanities into an empty hospital room. Due to Mother’s behavior, a member

      of the hospital staff called the Indiana Department of Child Services (“DCS”),

      and the Child’s doctor recommended that the Child not be released to Mother

      upon Child’s discharge from the hospital.


[4]   Mother has a history of involvement with DCS, including: a 2002 case

      involving another of Mother’s children that was closed with a change of

      custody to a non-custodial parent; a 2007 case involving another of Mother’s

      children that closed with an involuntary termination of parental rights; and a

      2008 case involving another of Mother’s children that closed with a

      guardianship over the child. In 2005, Mother was diagnosed with Post

      Traumatic Stress Disorder (“PTSD”), Psychotic Distress with dissociate

      symptoms, and Personality Disorder traits.


[5]   On October 31, 2012, DCS filed a Child in Need of Services (“CHINS”)

      petition alleging that Mother was unable or unwilling to appropriately provide

      care and support for Child and removed Child from Mother’s care. The court

      ordered Mother to have supervised visitation with Child. On February 26,

      2013, the trial court adjudicated Child to be a CHINS and entered dispositional

      and parental participation decrees ordering Mother to, among other things:

              -   Maintain contact with DCS;




      Court of Appeals of Indiana | Memorandum Decision 02A03-1606-JT-1457 | February 28, 2017   Page 3 of 19
              -   Provide caseworkers with signed and current consents of
                  release and exchange of information;


              -   Attend and appropriately participate in all visits with Child in
                  a supervised, therapeutic setting;


              -   Submit to a diagnostic assessment at Park Center and follow
                  all recommendations;


              -   Take all medications as prescribed;


              -   Obtain a Family Functioning Assessment at Caring About
                  People, Inc.; and


              -   Participate in medication review at Park Center and follow all
                  recommendations.


      Appellant’s App. at 35-43.


[6]   On April 16, 2013, the court issued a review order finding that Mother had

      complied with services but that they had not been fully completed at that time.

      On August 25, 2014, the court issued a Permanency Plan Order approving a

      plan of granting custody of Child to her maternal great aunt, Mary Sneed.

      However, that potential family placement did not occur and, at a Detention

      Hearing on October 22, the court continued Child in licensed foster care and

      instructed DCS to investigate the possibility of placing Child with other family

      members. Mother continued to have supervised visitation with Child in a

      therapeutic setting.



      Court of Appeals of Indiana | Memorandum Decision 02A03-1606-JT-1457 | February 28, 2017   Page 4 of 19
[7]   Some time in October 2014, Mother moved to Los Angeles, California and did

      not return to Fort Wayne until July 2015. While in California, Mother

      contacted Family Case Manager (“FCM”) Stacey Kammer on three occasions

      in December 2014, March 2015, and May 2015.


[8]   At a review hearing on February 17, 2015, the court reaffirmed the permanency

      plan of placing Child with Sneed. However, that placement once again failed.

      On April 28, the trial court issued a permanency plan order in which it found

      that Mother had “failed to enroll or satisfactorily participate in the services and

      programs required in the dispositional decree,” and it changed Child’s

      permanency plan to termination of parental rights and adoption. DCS Ex. 17.

      DCS filed its petition for involuntary termination of parental rights on

      September 9, 2015, and a trial on that petition was held on February 9 and

      March 1, 2016. At trial, FCM Kammer testified that, at the time of trial, DSC

      had placed Child in a pre-adoptive home with her half-brother. Kammer

      testified that Child had been in that home for about a month and a half and that

      Child was “interacting well with the family. She’s going to dance class learning

      the recreational activities. She’s reportedly happy and doing well.” Tr. at 40.


[9]   On May 31, the trial court entered the following relevant findings and

      conclusions in support of terminating Mother’s parental rights:


              3. The child, [T.H.], has been removed from her parent(s) for at
              least six (6) months under a Dispositional Decree of the Allen
              Superior Court, dated February 26, 2013.



      Court of Appeals of Indiana | Memorandum Decision 02A03-1606-JT-1457 | February 28, 2017   Page 5 of 19
        4. It is established by clear and convincing evidence that the
        allegations of the Petition are true in that there is a reasonable
        probability that the conditions that resulted in the child’s removal
        and the reasons for the placement outside the parent’s home will
        not be remedied, and/or that continuation of the parent/child
        relationship poses a threat to the well-being of the child.


        At the time of the initiation of the proceedings in the underlying
        Child in Need of Services proceedings, [Mother] had taken the
        child to the hospital for treatment and the hospital staff was
        concerned about her mental status and her ability to
        appropriately care for the child.


        The child was removed from the mother’s home at the
        Preliminary Inquiry Hearing that was held in the Allen Superior
        Court on November 1, 2012, and was adjudicated to be a Child
        in Need of Services on February 26, 2013. A Parent
        Participation Plan was entered by the Court as part of its
        Dispositional Order on February 26, 2013. The requirements of
        the Parent Participation Plan were designed to assist the mother
        in remedying the reasons for the child’s removal and reasons for
        placement outside of the home. Specifically, [DCS] made a
        referral to Park Center for the mother to complete a Clinical
        Assessment. She completed the Clinical Assessment and
        psychiatric medication evaluations, home based services[,] and
        individual therapy were recommended. She failed to regularly
        participate in medication evaluations and sometimes her
        therapist had to remind her that she needed to go to the
        appointments so that she could receive her injections. [Mother]
        failed to regularly participate in home based services as well. The
        last therapy session that she participated in was in August of
        2015. During the therapy sessions, the mother and her therapist
        had set goals of working on coping skills to help the mother
        manage anxiety, depression and the voices that she was hearing.
        Unfortunately, the mother only participated in 2 sessions with
        the therapist. While the mother was at Park Center just prior to

Court of Appeals of Indiana | Memorandum Decision 02A03-1606-JT-1457 | February 28, 2017   Page 6 of 19
        her second therapy session, she got into an argument with a Park
        Center client in the lobby. She informed the therapist that she
        was hearing voices that were causing her a great deal of distress
        and informed her therapist that if staff had not intervened, she
        may have gotten into a physical altercation with the other client.
        Following the incident, the therapist was able to convince the
        mother to go to Parkview Behavioral Health for treatment.
        During the trial, the therapist testified that if the mother had not
        voluntarily sought treatment at Parkview Behavioral, she would
        have initiated proceedings for an involuntary commitment
        because she was concerned about the mother’s safety as well as
        the safety of the community. The police had to be called to the
        scene at the time of the mother’s second therapy appointment
        because of the safety concerns.


        The mother left Fort Wayne in October of 2014 and moved to
        Los Angeles. She did not return to Fort Wayne until July of
        2015. During that timeframe, she had sporadic contact with
        [DCS]. While in Los Angeles, the mother’s housing was not
        stable, she lived with her mother and sister for a short period of
        time, lived in a homeless shelter and lived in a group home for
        persons with mental illnesses. Additionally, while residing in
        Los Angeles, the mother was hospitalized in a mental health
        treatment facility for a period of time. [DCS] has requested the
        mental health records from her inpatient stay while residing in
        Los Angeles and the mother has refused to provide the
        information.


        Throughout the course of the underlying CHINS proceedings
        there were significant concerns about the mother’s mental health
        status. She had inpatient stays at mental health facilities in
        December of 2014, December of 2015, and January of 2016. She
        reports that she has been diagnosed with bi-polar disorder,
        personality disorder, schizo-affective disorder and post-traumatic
        stress disorder. Her therapist advised that she sometimes stops
        taking her medications because she feels that she does not need

Court of Appeals of Indiana | Memorandum Decision 02A03-1606-JT-1457 | February 28, 2017   Page 7 of 19
        them and when she does stop taking her medications, her
        behavior declines and the voices that she hears get louder and
        more commanding. There is no doubt that [Mother] loves
        [Child;] however, she has serious mental illnesses for which she
        is unwilling or unable to receive treatment. When she is not
        receiving the proper treatment through therapy and medication
        intervention, her behavior deteriorates and she begins to hear
        voices. On at least one occasion when she was not taking her
        medication, she began to hear voices and almost got into a
        physical altercation with another client at Park Center. The
        mother was hospitalized at Parkview Behavioral immediately
        following the incident because of concerns about her behavior,
        safety[,] and the safety of others.


        The child has been removed from her mother’s home since
        November of 2012. She is in need of permanency and stability
        now and should not be required to wait any longer for her
        parents to successfully remedy the reasons for her removal from
        the home and the reasons for continued placement outside of the
        home. At the time of the initiation of the underlying CHINS
        proceedings, there were concerns about the mother’s mental
        health and her ability to provide care for the child. At the time of
        the hearing on the Petition for Termination, there continued to
        be concerns about her mental health, stability[,] and ability to
        provide for the child. Additionally, there are concerns for the
        safety of the child if she were to be returned to the mother in light
        of her refusal to regularly participate in treatment to address her
        mental health diagnoses and her aggression when she is not
        receiving treatment.


                                               ***


        Neither the mother nor the alleged or unknown fathers [sic] have
        remedied the reasons for removal and placement of the child
        outside of the parents’ home. The mother has been provided
        with services that were designed to assist her in remedying the
Court of Appeals of Indiana | Memorandum Decision 02A03-1606-JT-1457 | February 28, 2017   Page 8 of 19
        reasons for removal and to assist her in providing for the basic
        necessities of a suitable home for the raising of the child[;]
        however, due to her mental illness, she has not remedied the
        reasons for removal. There continue to be concerns about the
        safety of the child were she to be reunified with the mother due to
        her untreated mental illness.


        Accordingly, the Magistrate find[s] that [DCS] has proven by
        clear and convincing evidence that there is a reasonable
        probability that conditions that resulted in the child’s removal
        from the home will not be remedied and/or that continuation of
        the parent/child relationship poses a threat to the well-being of
        the child.


        5. Termination of parental rights is in the best interests of the
        child, [T.T.H.], in that the mother, [N.H.], . . . [has] shown over
        the course of the related CHINS cause, and in the fact of a
        treatment plan or plans, and numerous specific services made
        available and/or provided, that said parents continue to be
        unable, refuse, or neglect to provide for the basic necessities of a
        suitable home for the raising of said child.


        The underlying CHINS proceedings were initiated because of
        concerns about [Mother’s] mental health status and her ability to
        provide care for her child. At the time of the hearing on the
        Petition for Termination, she had had several hospitalizations at
        mental health facilities, yet failed to provide the DCS with
        records from each hospitalization so that they could ensure that
        she received the treatment that she needed in order to provide for
        herself and her child and to ensure the safety of the child in her
        care. She testified that she was unsure as to why she was
        hospitalized on those occasions and with respect to one of the
        hospitalizations, she could not remember whether she sought the
        treatment herself or whether she was involuntarily committed.
        Park Center’s advance practice nurse testified at trial and advised
        that the mother’s admission to Parkview Behavioral in August-
Court of Appeals of Indiana | Memorandum Decision 02A03-1606-JT-1457 | February 28, 2017   Page 9 of 19
        September of 2015 was as a result of an involuntary
        commitment.


        [Mother] admitted to her therapist [and] treatment providers and
        admitted in court that she sometimes hears voices and admitted
        to her therapist that she sometimes talks to the voices. Treatment
        providers have prescribed medication to assist her with her
        diagnosis[;] however, she has not regularly taken her medication
        as prescribed and has failed to participate in therapy to treat her
        diagnosis. She has become angry with service providers involved
        in her case when they have made suggestions that she does not
        agree with and has frequently requested that she be permitted to
        change treatment providers. These frequent changes have
        interfered with her ability to make progress with her treatment
        and therapy. As an example, after her second therapy
        appointment at Park Center, where she was subsequently taken
        to Parkview Behavioral for treatment, the mother became angry
        with her therapist for reporting the incident to [DCS] and at the
        time of the termination hearing had not participated in therapy
        since August of 2015. She requested that her services be
        switched to another agency yet services had not begun as of the
        first day of the termination trial.


        The mother’s visits with the child have been put on hold on at
        least two (2) occasions during the underlying CHINS
        proceedings. The last time that the mother’s visits were put on
        hold was in early January of 2016[;] however, [visits] were
        reinstated shortly after they were placed on hold. The mother
        visited with the child three (3) times in the month of January in
        2016. The SCAN visitation supervisor advised that when the
        mother’s visits started in February of 2016, she noticed signs of
        mental illness. On one occasion in February of 2016, [Mother]
        informed the visitation supervisor that she thought that people
        were trying to hurt her and her daughter. The mother failed to
        appear and did not call to cancel the next scheduled visit in
        February[;] however, [she] later called the visitation supervisor

Court of Appeals of Indiana | Memorandum Decision 02A03-1606-JT-1457 | February 28, 2017   Page 10 of 19
        asking about when her next visit was and told the supervisor that
        she was frustrated [and] overwhelmed and that she did not want
        to do visits anymore. In March of 2016, the mother called the
        visitation supervisor and advised that she wanted her visits to
        resume.


        [Mother] is the mother of four other children. None of the other
        children are currently in her care as she is unable to provide for
        them due to her mental illness. From the testimony at trial, it is
        clear that [Mother] is unable to care for [Child] due to her mental
        illness. Although she has participated in some of the services that
        she was ordered to participate in, she has failed to participate in
        and benefit from the services that were designed to assist her in
        addressing her mental health issues—a significant reason for her
        initial involvement with the DCS. When she is not taking her
        medication, her behavior becomes sometimes hostile with others
        and she has required mental health treatment at mental health
        facilities.


                                               ***


        Accordingly, the Magistrate finds that the DCS has proven by
        clear and convincing evidence that termination of parental rights
        is in the best interests of the child, [T.T.H.], in that the mother,
        [N.H.], . . . [has] shown over the course of the related CHINS
        cause, and in the fact of a treatment plan or plans, and numerous
        specific services made available and/or provided, that . . . [she]
        continue[s] to be unable, refuse, or neglect to provide for the
        basic necessities of a suitable home for the raising of said child.


        6. The Allen County [DCS] has a satisfactory plan for the care
        and treatment of the child, which is placement of the child for
        adoption.




Court of Appeals of Indiana | Memorandum Decision 02A03-1606-JT-1457 | February 28, 2017   Page 11 of 19
               ACCORDINGLY, THE MAGISTRATE RECOMMENDS
               THAT THE COURT ORDER, ADJUDGE AND DECREE:
               that parent/child relationship between [T.T.H.], the mother,
               [N.H.], . . . child, . . . be terminated . . . .


       Appellant’s App. at 72-76. The trial court adopted the above findings and

       recommendations as an order of the court, and this appeal ensued.


                                      Discussion and Decision
                                             Standard of Review

[10]   Mother maintains that the trial court’s order terminating her parental rights was

       clearly erroneous. We begin our review of this issue by acknowledging that

       “[t]he traditional right of parents to establish a home and raise their children is

       protected by the Fourteenth Amendment of the United States Constitution.”

       Bailey v. Tippecanoe Div. of Family & Children (In re M.B.), 666 N.E.2d 73, 76 (Ind.

       Ct. App. 1996), trans. denied. However, a trial court must subordinate the

       interests of the parents to those of the child when evaluating the circumstances

       surrounding a termination. Schultz v. Porter Cty. Ofc. of Family & Children (In re

       K.S.), 750 N.E.2d 832, 837 (Ind. Ct. App. 2001). Termination of a parent-child

       relationship is proper where a child’s emotional and physical development is

       threatened. Id. Although the right to raise one’s own child should not be

       terminated solely because there is a better home available for the child, parental

       rights may be terminated when a parent is unable or unwilling to meet his or

       her parental responsibilities. Id. at 836.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1606-JT-1457 | February 28, 2017   Page 12 of 19
[11]   Before an involuntary termination of parental rights can occur in Indiana, DCS

       is required to allege and prove, among other things:


               (B) that one (1) of the following is true:


                       (i) There is a reasonable probability that the
                       conditions that resulted in the child’s removal or the
                       reasons for placement outside the home of the
                       parents will not be remedied.

                       (ii) There is a reasonable probability that the
                       continuation of the parent-child relationship poses a
                       threat to the well-being of the child.

                       (iii) The child has, on two (2) separate occasions,
                       been adjudicated a child in need of services.

                                                      ***


               (C) [and] that termination is in the best interests of the child . . . .


       Ind. Code § 31-35-2-4(b)(2) (2016). DCS need establish only one of the

       requirements of subsection (b)(2)(B) before the trial court may terminate

       parental rights. Id. DCS’s “burden of proof in termination of parental rights

       cases is one of ‘clear and convincing evidence.’” R.Y. v. Ind. Dep’t of Child Servs.

       (In re G.Y.), 904 N.E.2d 1257, 1260-61 (Ind. 2009) (quoting I.C. § 31-37-14-2).


[12]   When reviewing a termination of parental rights, we will not reweigh the

       evidence or judge the credibility of the witnesses. Peterson v. Marion Cty. Ofc. of

       Family & Children (In re D.D.), 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans.


       Court of Appeals of Indiana | Memorandum Decision 02A03-1606-JT-1457 | February 28, 2017   Page 13 of 19
       denied. Instead, we consider only the evidence and reasonable inferences that

       are most favorable to the judgment. Id. Moreover, in deference to the trial

       court’s unique position to assess the evidence, we will set aside the court’s

       judgment terminating a parent-child relationship only if it is clearly erroneous.

       Judy S. v. Noble Cty. Ofc. of Family & Children (In re L.S.), 717 N.E.2d 204, 208

       (Ind. Ct. App. 1999). trans. denied.


[13]   Here, in terminating Mother’s parental rights, the trial court entered specific

       findings of fact and conclusions thereon. When a trial court’s judgment

       contains special findings and conclusions, we apply a two-tiered standard of

       review. Bester v. Lake Cty. Ofc. of Family & Children, 839 N.E.2d 143, 147 (Ind.

       2005). First, we determine whether the evidence supports the findings and,

       second, we determine whether the findings support the judgment. Id.

       “Findings are clearly erroneous only when the record contains no facts to

       support them either directly or by inference.” Quillen v. Quillen, 671 N.E.2d 98,

       102 (Ind. 1996). If the evidence and inferences support the trial court’s

       decision, we must affirm. In re L.S., 717 N.E.2d at 208.


[14]   Mother does not specifically challenge the trial court’s findings of fact. 2 Rather,

       she contends that the trial court erred in its conclusions of law. Specifically, she

       alleges that the trial court erred in concluding: that DCS established that it had




       2
          Although Mother disputes that she experienced auditory hallucinations at the time of Child’s removal, the
       trial court did not find that as a fact or rely upon it in its decision. Appellant’s App. at 72-76. Moreover,
       Mother admitted that she has experienced auditory hallucinations, and that evidence, along with other
       witness testimony and reports, supports the trial court’s conclusion that Mother suffered from mental illness.

       Court of Appeals of Indiana | Memorandum Decision 02A03-1606-JT-1457 | February 28, 2017         Page 14 of 19
       a satisfactory plan for Child’s care and treatment; that she will not remedy the

       conditions that resulted in Child’s removal; that the continuation of the parent-

       child relationship poses a threat to the well-being of Child; and that termination

       is in the best interest of Child. Because Indiana Code Section 31-35-2-4(b)(2)(B)

       is written in the disjunctive, we only address whether the trial court erred in

       concluding that Mother will not remedy the conditions that resulted in Child’s

       removal and that termination is in Child’s best interest. But first we address

       Mother’s contention that DCS failed to establish that it had a satisfactory plan

       for Child’s care and treatment.


                                  Plan for Child’s Care and Treatment

[15]   Mother contends that DCS failed to establish that it had a satisfactory plan for

       Child’s care and treatment because, at the time of the termination proceedings,

       Child had only been residing in the pre-adoptive home for one and one-half

       months and DCS had not yet made a visit to that home. Appellant’s Br. at 12,

       19. However, Mother concedes that the DCS plan for adoption could be a

       satisfactory plan after termination of her parental rights. Id. at 17. We agree.

       See, e.g., Castro v. State Office of Family and Children, 842 N.E.2d 367, 373 n.2

       (Ind. Ct. App. 2006) (noting “adoption is generally a satisfactory plan”), trans.

       denied. Moreover, the evidence showed that Child was in a pre-adoptive home

       with a family member (her half-brother), and that Child was happy and doing

       well in the pre-adoptive home.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1606-JT-1457 | February 28, 2017   Page 15 of 19
                             Conditions that Resulted in Child’s Removal

[16]   Mother maintains that the trial court erred in finding a reasonable probability

       that the conditions that resulted in Child’s removal will not be remedied. In

       support, she points to evidence that she did comply with some of the court’s

       requirements. However, Mother’s argument on appeal is simply a request that

       we reweigh the evidence, which we will not do. In re D.D., 804 N.E.2d at 265.

       Instead, we must determine whether the evidence most favorable to the

       judgment supports the trial court’s conclusion. Id.; Quillen, 671 N.E.2d at 102.


[17]   In determining whether the evidence supports the trial court’s finding that

       Mother was unlikely to remedy the reasons for removal, we engage in a two-

       step analysis. E.M. v. Ind. Dep’t of Child Servs. (In re E.M.), 4 N.E.3d 636, 643

       (Ind. 2014). “First, we identify the conditions that led to removal; and second,

       we determine whether there is a reasonable probability that those conditions

       will not be remedied.” Id. (quotations and citations omitted). In the second

       step, the trial court must judge a parent’s fitness to care for his or her children at

       the time of the termination hearing, taking into consideration evidence of

       changed conditions. Id. However, the court must also “evaluate the parent’s

       habitual patterns of conduct to determine the probability of future neglect or

       deprivation of the child.” Moore v. Jasper Cnty. Dep’t of Child Servs., 894 N.E.2d
218, 226 (Ind. Ct. App. 2008) (quotations and citations omitted). Pursuant to

       this rule, courts have properly considered evidence of a parent’s prior criminal

       history, drug and alcohol abuse, history of neglect, failure to provide support,

       and lack of adequate housing and employment. Id. Moreover, DCS is not

       Court of Appeals of Indiana | Memorandum Decision 02A03-1606-JT-1457 | February 28, 2017   Page 16 of 19
       required to rule out all possibilities of change; rather, it need establish only that

       there is a reasonable probability the parent’s behavior will not change. Id.


[18]   Mother does not dispute that Child was initially removed from her care due to

       the hospital’s concerns that her mental illness made her unable to appropriately

       care for Child. Mother admitted that she previously had been diagnosed with

       bipolar disorder, personality disorder, schizo-affective disorder and post-

       traumatic stress disorder. And the evidence showed that, at the time of the

       termination hearing, Mother had failed to remedy, and was unlikely to remedy

       in the future, her mental illness and resulting inability to care for Child.

       Although Mother had obtained some mental health treatment during the

       CHINS proceedings, she had failed to regularly participate in individual

       therapy, home-based services, and medication evaluations as required by the

       court. The undisputed evidence further demonstrated that Mother had had

       auditory hallucinations and that medication reduced the voices in her head

       from loud, angry voices to whispers. Tr. at 133. Yet, Mother failed to take her

       medications regularly.


[19]   Moreover, Mother left Fort Wayne in October 2014 and remained in California

       until July 2015, but she had only sporadic contact with DCS and no visitation

       with Child in that time period. During the course of the CHINS proceedings,

       Mother had several inpatient hospital stays due to her mental illness, including

       while she was in California, but she refused to provide DCS with the mental

       health records from each hospitalization so that DCS could ensure she received

       the treatment she needed in order to provide for herself and Child. Given that

       Court of Appeals of Indiana | Memorandum Decision 02A03-1606-JT-1457 | February 28, 2017   Page 17 of 19
       evidence, we cannot say that the trial court erred in concluding that the

       conditions at the time of Child’s removal were not, and likely will not be,

       remedied.


                                                 Best Interests

[20]   In determining whether termination of parental rights is in the best interests of a

       child, the trial court is required to look at the totality of the evidence. A.S. v.

       Ind. Dep’t of Child Servs. (In re A.K.), 924 N.E.2d 212, 224 (Ind. Ct. App. 2010).

       “A parent’s historical inability to provide adequate housing, stability and

       supervision coupled with a current inability to provide the same will support a

       finding that termination of the parent-child relationship is in the child’s best

       interests.” Castro v. State Ofc. of Family & Children, 842 N.E.2d 367, 374 (Ind. Ct.

       App. 2006), trans. denied. “Additionally, a child’s need for permanency is an

       important consideration in determining the best interests of a child, and the

       testimony of the service providers may support a finding that termination is in

       the child’s best interests.” In re A.K., 924 N.E.2d at 224. Such evidence, “in

       addition to evidence that the conditions resulting in removal will not be

       remedied, is sufficient to show by clear and convincing evidence that

       termination is in the child’s best interests.” L.S. v. Ind. Dep’t of Child Servs. (In re

       A.D.S.), 987 N.E.2d 1150, 1158-59 (Ind. Ct. App. 2013), trans. denied.


[21]   Again, Mother’s contentions on this issue amount to requests that we reweigh

       the evidence, which we will not do. Both FCM Kammer and Julia McIntosh,

       Child’s Court Appointed Special Advocate (“CASA”), testified that termination

       of Mother’s parental rights is in Child’s best interest. Given that testimony, in
       Court of Appeals of Indiana | Memorandum Decision 02A03-1606-JT-1457 | February 28, 2017   Page 18 of 19
       addition to evidence that Child needs permanency and stability that Mother

       cannot provide and that the reasons for Child’s removal from Mother will not

       be remedied, we hold that the totality of the evidence supports the trial court’s

       conclusion that termination is in Child’s best interest. The trial court did not

       err when it terminated Mother’s parental rights to Child.


[22]   Affirmed.


       Bailey, J., and May, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 02A03-1606-JT-1457 | February 28, 2017   Page 19 of 19